Citation Nr: 0623936	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-14 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for a cervical spine 
disability.

Entitlement to service connection for a thoracic spine 
disability.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1999.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Jurisdiction over the 
claims folder was subsequently transferred to the RO in 
Roanoke, Virginia.  

The Board notes that the veteran appears to have raised the 
issues of entitlement to service connection for disabilities 
of his shoulders, hips, hands, and feet in his March 2006 
correspondence with VA.  These matters are referred to the 
originating agency for the appropriate action.


FINDINGS OF FACT

1.  A chronic disorder of the cervical spine was not present 
in service or manifested within one year following the 
veteran's separation from active duty, and the veteran's 
current cervical spine disability is not etiologically 
related to service.  

2.  A chronic disorder of the thoracic spine was not present 
in service or manifested within one year the veteran's 
separation from active duty, and the veteran's current 
thoracic spine disability is not etiologically related to 
service.  


CONCLUSIONS OF LAW

1.  Cervical spine disability was not incurred in or 
aggravated by active service, and the incurrence or 
aggravation of arthritis during such service may not be 
presumed.  38 U.S.C.A. §§  1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  Thoracic spine disability was not incurred in or 
aggravated by active service, and the incurrence or 
aggravation of arthritis during such service may not be 
presumed.  38 U.S.C.A. §§  1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in May 2004, subsequent to its initial adjudication of 
the claims, to include notice that he should submit all 
pertinent evidence in his possession.  In addition, he was 
provided appropriate notice concerning the effective-date and 
disability-evaluation elements of his claims in a letter 
mailed in March 2006.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records; however, the Board notes that the 
veteran's service enlistment examination report is not of 
record.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such available evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim on a de 
novo basis in January 2006.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

Service medical records show that the veteran was seen on a 
few occasions with complaints of pain in his upper back and 
neck, but they do not show that he was found to have chronic 
cervical or thoracic spine disorders.  Although the veteran 
noted a history of recurrent back pain and arthritis on his 
separation medical history report, the report of examination 
for discharge in February 2002 shows that the veteran's neck 
and back were found to be normal on clinical evaluation. 

Although the post-service medical evidence of record shows 
that the veteran currently has cervical and thoracic spine 
disabilities, there is no medical evidence of these 
disabilities within a year from the veteran's discharge from 
service or of a nexus between the veteran's current spine 
disabilities and his military service.  Moreover, a VA 
physician who examined the veteran and reviewed the claims 
folder in June 2003 has opined that the veteran's current 
spine disabilities are not etiologically related to his 
military service.

In essence, the evidence of a nexus between the veteran's 
current back disability and his military service is limited 
to the veteran's own statements.  While the veteran may 
sincerely believe that his cervical and thoracic spine 
disabilities are related to service, his statements are not 
competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claim.

	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a thoracic spine 
disability is denied.



____________________________________________
N. R. Robin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


